JAMES HUNTER, III, Circuit Judge,
dissenting:
1. The majority opinion finds that the Fund’s request for interim payments of withdrawal liability was a prayer for injunctive relief, and therefore that the district court’s order denying that relief was appealable, by looking “to the substance of the request, rather than relypng] only on its language ____” Yet the majority applies a rule of strict construction to find that the very same request was not a counterclaim, and therefore that the Fund is entitled to no affirmative relief. I find this disturbing, not only because it contravenes the cardinal principle that pleadings are to be “construed so as to” do substantial justice,” see Fed.R.Civ.P. 8(f), but particularly because in this case it facilitates the very evil that the interim payment provisions of the Multi-employer Pension Plan Amendments Act (“MPPAA”) were designed to prevent.
2. A claim for relief in federal court need only contain “a short and plain statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for the relief to which he deems himself entitled.” Fed.R.Civ.P. 8(a). The Fund’s motion for interim payments very clearly meets this standard, both requesting the payments and setting forth the statutory and factual bases for the claim. See II App. at 219-21. Pleadings are to be judged by their substance, not their form, and therefore, the “purely procedural matter of denomination will not be permitted to interfere with the determination of substantive rights____” De Vito v. Hoffman, 199 F.2d 468, 469 (D.C.Cir.1952). See, e.g., United States v. White County Bridge Commission, 275 F.2d 529, 535 (7th Cir.), cert. denied sub nom. Clippinger v. United States, 364 U.S. 818, 81 S.Ct. 50, 5 L.Ed.2d 48 (1960); Goulding v. Sands, 237 F.Supp. 577, 578 (W.D.Pa.1965), aff'd, 355 F.2d 230 (3d Cir.1966). The majority concedes this, yet regards the Fund’s request as a nullity merely because it was denominated “motion” instead of “counterclaim.”
3. According to the majority, this technicalism is mandated by the prejudice that would inure to Pantry Pride if the motion were treated as a counterclaim. As evidence of this prejudice, the majority points to Pantry Pride’s attempts here and in the district court to characterize the motion as one for security. Because this character*173ization was necessary for Pantry Pride’s argument that no appealable order existed here, it can hardly be taken as evidence that Pantry Pride was actually prejudiced in its ability to defend against the motion in the district court. Similarly, merely because Pantry Pride, relying on dictum in Republic Industries, 693 F.2d 290, 298 (3d Cir.1982), moved the district court to substitute a bond for the interim payments does not indicate that Pantry Pride lacked notice of the nature of the relief that the Fund was requesting.
4. More fundamentally, the search for actual prejudice to Pantry Pride is doomed to failure. The lack of a full volley of pleadings and a record that the majority deems so fatally prejudicial simply could not have harmed Pantry Pride’s ability to defend against the motion. This is so because no defense to a motion for interim payments under MPPAA is cognizable in the first instance before the district courts.
5. The statutory language that creates interim withdrawal liability is mandatory: “withdrawal liability shall be payable in accordance with the schedule set forth by the plan sponsor ... notwithstanding any request' for review ...,” 29 U.S.C. § 1399(c)(2) (1982) (emphasis supplied); “[payments shall be made by an employer in accordance with the determinations made [by a plan] until the arbitrator issues a final decision ...,” id. § 1401(d) (emphasis supplied). This language makes clear that, until an employer’s withdrawal liability is determined through arbitration, the court has no discretion to do anything other than order interim payments in accordance with the Fund’s demand. In essence, an action to enforce a pension fund’s demand for payments of withdrawal liability pendente lite is akin to an action to enforce a judgment already rendered. See Pension Benefit Guaranty Corp. v. R.A. Gray Co., — U.S. -, -, 104 S.Ct. 2709, 2720, 81 L.Ed.2d 601 (1984) (withdrawal liability provisions of MPPAA effect no taking from _ employers because “benefits ... have already vested with the employees at the time of the employer’s withdrawal”).
6. This is not to say that MPPAA leaves employers without recourse against unreasonable or inaccurate demands for interim payments of withdrawal liability. A demand for interim payments of withdrawal liability is made under 29 U.S.C. § 1399, and is therefore itself subject to arbitral review for unreasonableness or clear error. See 29 U.S.C. § 1401(a)(3)(A).1 An employer may also bring an action in court for review of the decision in such an arbitration. See id. § 1401(b)(2). Where, however, as here, the employer forgoes the right to arbitrate the demand, “the amounts demanded by the plan sponsor under section 1399(b)(1) shall be due and owing ... and the plan sponsor may bring an action in a State or Federal court of competent jurisdiction for collection.” Id. § 1401(b)(1).2 In such a case, the court must enforce the fund’s demand. See id. §§ 1399(c)(2), 1401(d).
*1747. As the majority recognizes, the requirement that employers make interim payments of withdrawal liability was intended to protect pension funds and their beneficiaries from interruptions in the flow of contributions during the pendency of employer challenges to fund demands. See Senate Committee on Labor and Human Resources, Summary and Analysis of S. 1076, 96th Cong., 1st Sess. (1980), reprinted in 310 Pens.Rep. (BNA) 81, 84 (1980). Specifically, Congress was aware that the financial integrity of pension funds, and therefore “the well-being and security of millions of employees, retirees, and their dependents,” 29 U.S.C. § 1001a(a)(3), would be at risk if employers appealing determinations of withdrawal liability could profit financially from engaging in dilatory litigation tactics. The interim payment provisions are but one device in a scheme designed to place upon employers the costs of delaying ultimate determinations of withdrawal liability. See Senate Committee on Labor and Human Resources, supra, at 84-85 (discussing interim withdrawal liability and statutory presumptions in favor of pension funds).
8. Despite its recognition of this important congressional policy, the majority in this case countenances the continuation of a situation of precisely the sort that MPPAA’s interim payment provisions were designed to prevent. Pantry Pride has been permitted to evade making payments of withdrawal liability since its withdrawal from the Fund in 1981. Meanwhile, the Fund is experiencing grave financial distress, due in part to the shortfall in contributions caused by the closing of Pantry Pride’s stores. See II App. at 277-81.
9. Because the majority reaches this concededly “unfortunate” result by adhering to a long-disfavored insistence upon procedural rigor, I respectfully dissent.3

. Arbitration on a question of interim liability would be permissible even where arbitration on ultimate liability is stayed under our decision in Republic Industries. As that decision recognized, see 693 F.2d at 298, the issues of interim liability and ultimate liability are completely extricable. See 29 U.S.C. § 1401(d) (providing that the amount of withdrawal liability ultimately assessed against an employer be adjusted for overpayments or underpayments pendente lite ).


. The thrust of Pantry Pride’s arguments in this appeal has been to invite this court to create a judicially enforceable reasonableness requirement for fund demands pendente lite. There would seem to be little need for such an innovation, given the opportunities for review provided by the statute. However, even if this court were to recognize a judicial power to review fund demands in the first instance, the judgment of the district court should be reversed. In deciding to deny in part the Fund’s request for interim relief, the district court seems to have been concerned primarily with the effect the demand might have on Pantry Pride’s finances. See III App. at 163. While this solicitude might have been commendable in another context, it is not a permissible basis for a court’s decision in a case under MPPAA. Concern for the fiscal well-being of employers, particularly at the expense of pension funds and their beneficiaries, is conspicuously absent from MPPAA and its legislative history.


. I concur with the majority’s holding that that Fund's entitlement to attorney’s fees and interest on delinquent payments should not be reached on this appeal. The order from which the Fund appeals dealt only with Pantry Pride's interim withdrawal liability, and deferred all other matters. Ill App. at 184. Thus the Fund's entitlement to fees and interest is not properly raised in this appeal.